     Case 3:20-cv-02179-M Document 18 Filed 09/21/20                Page 1 of 1 PageID 281



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

I&I HAIR CORPORATION,                             §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §           Civil Action No. 3:20-cv-02179-M
                                                  §
BEAUTY PLUS TRADING CO INC, et al.,               §
                                                  §
        Defendants.                               §
                                                  §
                                                  §

                                             ORDER

        Before the Court is Defendants’ Motion to Adjourn the Scheduling Conference and Joint

Report [ECF No. 17]. Defendants request that the deadlines listed in this Court’s Order

Requiring Scheduling Conference [ECF No. 12] be adjourned pending decision of Defendants’

Motion to Dismiss Count IV and Motion to Stay [ECF No. 9] and Plaintiff’s Motion to Dismiss

or Transfer in the filed action in the District of New Jersey (Beauty Plus Trading Co., Inc., et al.

v. I & I Hair Corp., 2:20-cv-09268-SRC-CLW (D.N.J.)). Defendants’ Motion is GRANTED IN

PART and DENIED IN PART. It is ORDERED that the deadlines listed in this Court’s Order

Requiring Scheduling Conference and Report for Contents of Scheduling Order [ECF No. 12]

are STAYED pending this Court’s decision of Defendants’ Motion to Dismiss Count IV and

Motion to Stay [ECF No. 9].

        SO ORDERED.

        September 21, 2020.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
